Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 2/25/22 overcome the rejections set forth over Naraghi and Ishikawa, but fails to overcome the rejection set forth over Firth, which is maintained below. The rejection over Firth has additionally been extended to claims 3-4 and 8, and the rejection is accordingly made non-final. 

Claim Rejections - 35 USC § 102
Claims 1, 3-4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Firth (U.S. Pat. No. 3,346,667).
In column 1 lines 11-12, Firth discloses a phosphorus-containing composition. In example 10 (column 8 lines 60-64) Firth discloses the reaction of one mole of phosphorus pentoxide, two moles of 2-octanol, and four moles of propylene oxide. While the three reactants are reacted simultaneously rather than sequentially reacting the 2-octanol and propylene oxide, followed by reacting the propoxylated alcohol product with phosphorus pentoxide, it is the examiner’s position that the simultaneous reaction will produce at least some of a phosphoric ester of a propoxylated 2-octanol, meeting the limitations of formula (I) of amended claim 1 where the group bearing R1 and R2 is a 2-octyl group. It is noted that claim 1 is simply drawn to the compound rather than any composition comprising the compound in any minimum amount, and also does not exclude the presence of other reaction products. Based on the reactant ratios in example 10, where 4 moles of propylene oxide are reacted with 2 moles of 2-octanol and 1 mole of phosphorus pentoxide, the products of Firth meeting the limitations of claim 1 will clearly have a number of propylene oxide repeat units per phosphorus and octanol within the ranges recited for n, p, and s of claims 3-4, which allow for up to 75 propylene oxide repeat units in each substituent. In column 18 lines 4-10 Firth discloses that the phosphorus-containing composition is useful as a lubricant additive, thereby disclosing a composition comprising the compound of formula (I) and a lubricant, which will be one of the solvents recited in claim 8. 

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, as exemplified by Firth, does not disclose the salts recited in claims 5-6 of the compounds of amended formula (I), and one of ordinary skill in the art would not be motivated to modify Firth to arrive at the claimed salts. 


Response to Arguments
Applicant's arguments filed 2/25/22 have been fully considered but they are not persuasive. Applicant argues that Firth does not teach a compound meeting the requirement of claim 1 that m + q + r =3. However, one of ordinary skill in the art would understand that reacting phosphorus pentoxides with alcohols would lead to at least some phosphate ester products, which meet the limitation of claim 1 regarding m + q + r = 3. Support for this position is found in the section of the Kirk-Othmer Encyclopedia of Chemical Technology cited by applicant in paragraph 64 of the current specification, a copy of which was filed by applicant on 6/23/20. Page 505 of Kirk-Othmer teaches that the reaction of phosphorus pentoxide with an alcohol leads to a mixture of phosphate ester reaction products where m + q + r =3. Ullmann’s Encyclopedia of Industrial Chemistry cited in page 64 of the current specification, a copy of which was filed by applicant on 6/23/20, also provides support for the examiner’s position. Section 10.2 of Ullmann’s teaches that phosphorus pentoxide is an important raw material for the production of phosphoric acid esters, and that mono- and diesters are formed when alcohols are reaction with phosphorus pentoxide, as in the cited example of Firth. It is noted that the compounds of claim 1 can be mono or diesters, since R5 and/or R6 can be hydrogen atoms, and p and s can be 0. Applicant is again reminded that claim 1 is simply drawn to the compound rather than any composition comprising the compound in any minimum amount, and also does not exclude the presence of other reaction products. Applicant’s arguments are therefore not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771